MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                   Dec 16 2016, 8:31 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Thomas P. Keller                                        Gregory F. Zoeller
South Bend, Indiana                                     Attorney General of Indiana
                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jeremias Manriquez,                                     December 16, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        71A05-1604-CR-802
        v.                                              Appeal from the
                                                        St. Joseph Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Elizabeth C. Hurley, Judge
                                                        Trial Court Cause No.
                                                        71D08-1509-F6-628



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A05-1604-CR-802 | December 16, 2016    Page 1 of 7
[1]   Jeremias Manriquez (“Manriquez”) was convicted after a jury trial of two

      counts of intimidation,1 each as a Level 6 felony, two counts of battery,2 each as

      a Class A misdemeanor, one count of criminal mischief3 as a Class B

      misdemeanor, and one count of resisting law enforcement 4 as a Class A

      misdemeanor. The trial court sentenced him to an aggregate four-year executed

      sentence. On appeal, Manriquez appeals only his conviction for one count of

      intimidation, contending that the State failed to present sufficient evidence to

      support his conviction for Level 6 felony intimidation.


[2]   We affirm.


                                         Facts and Procedural History
[3]   On September 4, 2015, Manriquez went to the Pass Pets store located inside the

      University Park Mall in Mishawaka, St. Joseph County, Indiana. While inside

      the store, after walking behind an employee and making gestures to the

      customer who the employee was speaking with, Manriquez began picking up

      the store’s rabbits by the ears and the tops of their heads. One of the store

      employees, Isabella Hess (“Hess”) saw Manriquez’s treatment of the rabbits

      and asked him to leave the store.




      1
          See Ind. Code § 35-45-2-1.
      2
          See Ind. Code § 35-42-2-1.
      3
          See Ind. Code § 35-42-1-2.
      4
          See Ind. Code § 35-44.1-3-1.


      Court of Appeals of Indiana | Memorandum Decision 71A05-1604-CR-802 | December 16, 2016   Page 2 of 7
[4]   Manriquez acted very rude to Hess, using profanity and calling her a “dumb

      bitch.” Tr. at 18, 27. Manriquez approached Hess and “got in [her] face a little

      bit,” yelling things at her. Id. at 15. Manriquez then walked toward the store

      entrance and stopped. Hess told him to leave before the store employees called

      the police and that her father was a police officer. Manriquez then stated “that

      he didn’t care who [Hess] was, that he would slit her throat in the parking lot.”

      Id. at 16. Hess felt threatened and believed Manriquez’s threats; she believed

      his posture showed he meant what he stated because he puffed out his chest and

      straightened his posture. Id. at 18, 19.


[5]   The store manager, Abby Raven (“Raven”), was not inside the store when the

      altercation began, but was summoned in shortly after by another employee.

      When Raven heard Manriquez tell Hess he would see her in the parking lot,

      Raven asked Manriquez to leave the store. Id. at 28, 36. He continued to be

      loud and aggressive. When Manriquez refused to leave but was near the

      entrance to the store, Raven walked to the entrance to close the door due to her

      concern for the safety of the store’s employees and customers. Manriquez

      punched Raven in the face. He then exited the store and the mall through a

      door near the pet store and ran to Macy’s, which is located on the other side of

      the mall.


[6]   Raven told one of the store’s employees to call the mall security officers.

      Mishawaka Police Department Officer Steve Egendoerfer (“Officer

      Egendoerfer”) and mall security officer Thomas Erickson (“Erickson”) were the

      first to respond to the call. Both were wearing uniforms and badges. Officer

      Court of Appeals of Indiana | Memorandum Decision 71A05-1604-CR-802 | December 16, 2016   Page 3 of 7
      Egendoerfer saw Manriquez enter Macy’s and told Erickson, who located

      Manriquez inside Macy’s and ordered him to stop. Manriquez nodded his head

      “okay,” and when Erickson approached him, Manriquez punched Erickson in

      the face and tried to tackle him. Id. at 42-43. Officer Egendoerfer arrived and

      observed Erickson trying to subdue Manriquez by placing him on his stomach.

      During this interaction, Manriquez threatened to kill both Erickson and Officer

      Egendoerfer and told them that they were “going to pay.” Id. at 86. Manriquez

      also said that he would have people “on the outside” find Officer Egendoerfer’s

      family. Id. at 47, 86. Manriquez also threatened to hit Erickson again if

      Erickson did not release him. Id. at 46-47.


[7]   Manriquez continued to struggle and resist both Erickson and Officer

      Egendoerfer’s attempts to restrain him. A third officer arrived, but the officers

      were still unable to subdue Manriquez. Three more officers arrived on the

      scene shortly thereafter, and as the six officers began to move Manriquez

      outside, he kicked one of the officers. They eventually were able to get

      Manriquez inside a patrol car, but once inside, he continued to struggle and

      kick, which resulted in damage to the police vehicle. Manriquez remained

      combative when he arrived at the jail, and several deputies had to assist in

      removing him from the patrol car.


[8]   The State charged Manriquez with two counts of Level 6 felony intimidation,

      two counts of Class A misdemeanor battery, one count of Class B misdemeanor

      criminal mischief, and one count of Class A misdemeanor resisting law

      enforcement. A jury trial was held, and Manriquez was found guilty on all

      Court of Appeals of Indiana | Memorandum Decision 71A05-1604-CR-802 | December 16, 2016   Page 4 of 7
       counts. The trial court sentenced him to an aggregate sentence of four years

       executed. Manriquez now appeals his conviction for one count of intimidation.


                                       Discussion and Decision
[9]    The deferential standard of review for sufficiency claims is well settled. When

       we review the sufficiency of evidence to support a conviction, we do not

       reweigh the evidence or assess the credibility of the witnesses. Boggs v. State,

       928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied. We consider only the

       evidence most favorable to the verdict and the reasonable inferences that can be

       drawn from this evidence. Fuentes v. State, 10 N.E.3d 68, 75 (Ind. Ct. App.

       2014), trans. denied. We also consider conflicting evidence in the light most

       favorable to the trial court’s ruling. Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct.

       App. 2013), trans. denied. We will not disturb the jury’s verdict if there is

       substantial evidence of probative value to support it. Fuentes, 10 N.E.3d at 75.

       We will affirm unless no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt. Lock v. State, 971 N.E.2d 71, 74 (Ind.

       2012). As the reviewing court, we respect “the jury’s exclusive province to

       weigh conflicting evidence.” McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).


[10]   Manriquez argues that the State failed to present sufficient evidence to support

       his conviction for the one count of Level 6 felony intimidation relating to Hess.5




       5
         Manriquez does not challenge the sufficiency of the evidence for his remaining convictions and concedes
       that the evidence presented was sufficient on all those counts. Appellant’s Br. at 4 n.1.

       Court of Appeals of Indiana | Memorandum Decision 71A05-1604-CR-802 | December 16, 2016          Page 5 of 7
       He specifically contends that insufficient evidence was presented that he

       threatened Hess. Although Manriquez concedes that Hess testified that he

       threatened to slit her throat, he alleges that such a threat was not supported by

       the testimony of Raven, who did not testify that she heard the threat despite

       being present. Manriquez, therefore, asserts that his conviction for intimidation

       as related to Hess should be reversed.


[11]   In order to convict Manriquez of intimidation as a Level 6 felony, the State was

       required to prove that he communicated a threat to Hess with the intent that

       she be placed in fear of retaliation for a prior lawful act and that the threat was

       to commit a forcible felony. Ind. Code § 35-45-2-1(a)(2), (b)(1). “It is well-

       established that ‘the uncorroborated testimony of one witness may be sufficient

       by itself to sustain a conviction on appeal.’” Scott v. State, 871 N.E.2d 341, 343

       (Ind. Ct. App. 2007), trans. denied.


[12]   Manriquez’s only challenge to the sufficiency of the evidence to support his

       conviction is that the State failed to prove that he communicated a threat to

       Hess. The evidence presented at his jury trial showed that, while in the pet

       store, Manriquez was observed inappropriately picking up the rabbits by their

       ears and the tops of their heads. Hess asked Manriquez to leave the store, and

       he began acting very rude to Hess, using profanity, and calling her a “dumb

       bitch.” Tr. at 18, 27. Manriquez approached Hess and “got in [her] face a little

       bit,” yelling things at her. Id. at 15. Hess then told Manriquez to leave the

       store before the store employees called the police and that her father was a

       police officer. Manriquez responded “that he didn’t care who [Hess] was, that

       Court of Appeals of Indiana | Memorandum Decision 71A05-1604-CR-802 | December 16, 2016   Page 6 of 7
       he would slit her throat in the parking lot.” Id. at 16. Hess testified that she felt

       threatened and believed Manriquez’s threats because he puffed out his chest

       and straightened his posture, which she took as a sign that he meant what he

       stated. Id. at 18, 19.


[13]   Manriquez contends that Hess’s testimony was not sufficient to prove that he

       threatened her because Raven did not testify that she heard the threat.

       However, Raven testified that she was not inside the store when the altercation

       between Manriquez and Hess began and was summoned in shortly after by

       another employee. Id. at 27. Although Raven did not testify that she heard

       Manriquez threaten to slit Hess’s throat in the parking lot, she did testify that

       she heard Manriquez tell Hess he would see her in the parking lot; at that time,

       Raven asked Manriquez to leave the store. Id. at 28, 36. We, therefore,

       conclude that the State presented sufficient evidence to support Manriquez’s

       conviction for intimidation as a Level 6 felony. His arguments to the contrary

       are merely a request to reweigh the evidence, which we cannot do. Boggs, 928

       N.E.2d at 864.


[14]   Affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1604-CR-802 | December 16, 2016   Page 7 of 7